KOURLIS, J.,
dissenting.
Because I believe that the language of the Arvada Medical and Disability Health Care Plan (the “Plan”) unambiguously states the Plan’s intent to preclude self-inflicted bodily injuries from coverage, I agree with the court of appeals that the claimant’s injury, sustained as a result of an unsuccessful suicide attempt, is not covered. Moreover, I believe that by its express statement, coverage for self-inflicted injuries is precluded whether the claimant is deemed “sane or insane,” in that the Plan makes clear its purpose to exclude self-inflicted bodily injuries regardless of the claimant’s mental condition at the time the injury occurred. Accordingly, I disagree with the majority’s assertion that the Plan is reasonably susceptible to more than one meaning. I therefore respectfully dissent.
I. Discussion
The plaintiffs do not dispute that the injury sustained by the claimant, Dena Cary, in her unsuccessful attempt to take her own life is non-accidental and that it is a self-inflicted injury within the meaning of the contract. Their argument, which this court now endorses, is that the policy language does not unambiguously manifest the Plan’s intent to preclude self-inflicted injuries of a suicidal claimant, reasoning that the policy language is amenable to more than one construction.
*293To ascertain the outer limits of coverage, it is axiomatic that we must examine the policy language, giving effect to the plain and ordinary meaning of the terms. Fox v. 1-10, Ltd., 957 P.2d 1018, 1022 (Colo.1998); State Farm Mut. Aut. Ins. Co. v. Stein, 940 P.2d 384, 387 (Colo.1997); Wota v. Blue Cross and Blue Shield, 831 P.2d 1307, 1309 (Colo.1992); Allstate Ins. Co. v. Starke, 797 P.2d 14, 17 (Colo.1990). Our task is to “examine and construe the policy in harmony with the plain, popular, and generally accepted meaning of the words employed and with reference to all provisions of the document.” Wota, 831 P.2d at 1309.
In addition, two basic rules of contract interpretation control issues of policy ambiguity. On the one hand, we have stated that policy ambiguities must be construed in the insured’s favor. See, e.g., Am. Fam. Mut. Ins. Co. v. Johnson, 816 P.2d 952, 953 (Colo.1991). At the same time, we have stressed that policy provisions should be read to avoid ambiguities if possible, declaring: “[T]he language should not be tortured to create ambiguities.” Wota, 831 P.2d at 1309. These are not conflicting propositions. Together, they embody the guiding fundamental principle of contract interpretation that while ambiguities are reconciled in the insured’s favor, courts may not invent ambiguity and have “no warrant to stretch language, through strained construction, to find against the insurer.” See 17 Richard A. Lord, Williston on Contracts § 49:111, at 25 (4th ed. 2000 & Supp. 2004).
In my view, the application of these established principles to the terms of the policy at issue clearly leads to the conclusion that the Plan excludes coverage for self-inflicted bodily injuries. By defining its coverage, and specifically and separately citing “self-inflicted injury” under the “General Limitations and Exclusions” provision, the policy language dictates that such injury be excluded from coverage. The trial court agreed with this particular conclusion, noting that through the “limitations and exclusions” section, “the Plan appears to clearly and unambiguously exclude self-inflicted injuries of the kind at issue in this case.” The trial court did not end its analysis here, as I would; but rather, the trial court determined, by reason of its reading of the Plan’s definitional section, that the contract was ambiguous.
I find no such ambiguity. In my view, consistent with its exclusion provision, the policy’s definitional section also precludes the claimant’s self-inflicted injury from coverage. Here once again, we are reminded of rules of contract interpretation when assessing the meaning of terms specified in the policy’s definitional section. Where the insurance contract itself defines a term as used in the policy, the court gives the term its agreed upon meaning. Lord, supra, § 49:14, at 79. Moreover, we have emphasized that the meaning of policy terms must be determined by examining the entire instrument, and not by viewing clauses or phrases in isolation. Allstate Ins. Co. v. Huizar, 52 P.3d 816, 819 (Colo.2002). Of course, we are always guided by overriding rules of contract interpretation requiring us to honor and apply the plain meaning of words used in the contract.
Two specific terms are at the center of the dispute: “injury” and “illness.” The definition of “injury” in the policy is simple— “accidental bodily injury which occurs independently of illness,” excluding “self-inflicted bodily injury either while sane or insane or disease or infection” (emphasis added). Here once again, the trial court acknowledged that by its reference to “accidental,” the policy explicitly excludes the claimant’s injury, because the injury was the result of an “intentional” act. Thus, viewing the policy in its entirety, the claimant’s injury is excluded from coverage for two reasons: it was self-inflicted and it was the result of a non-accidental act. In essence, even if the definition of “injury” is considered ambiguous, the court need only look to the language of the coverage and exclusion provisions— specifically precluding coverage for “self-inflicted injuries.” Courts may not conclude that a contract is ambiguous by isolating one term in that contract. On the contrary, all terms must be viewed in context, and the policy must be considered in its entirety. When so viewed, the policy is not ambiguous.
The trial court concluded that the policy could support more than one reading. That court opined: “[I]f a participant or beneficia*294ry incurs medical expenses as a result of an illness, those expenses are not covered as an injury! ] because they did not occur ‘independently of the illness,’ but of course they may still be covered as an illness if the illness itself is otherwise covered.” The majority agrees with the trial court, even adopting the court’s illustration of the difference between an insured who jumps down a stairs “on a drunken dare” thereby incurring a non-covered injury, and a narcoleptic who falls down the stairs because of sudden sleepiness, incurring covered injuries. This hypothetical does not lead to the result the majority takes from it.
First, as the court of appeals points out, the policy’s definition of “injury” does not purport to include the meaning of “illness,” which is provided for elsewhere in the contract. Illness and injury are different, and the coverage differs for each.1 The claimant’s illness may be explicitly provided for under the scope of coverage provision — for example “mental illness.”
The trial court’s own illustration makes this point very clearly. First, taking the analogy of the “drunken dare,” we see that injuries sustained in such a circumstance are not covered for three reasons: (1) injuries sustained by a person on a drunken dare are obviously not explicitly covered; (2) the injury falls within the exclusion because it was self-inflicted; and (3) assuming we need go further to consider the definition of “injury,” the injury was not an “accidental bodily injury.” On the other hand, injuries sustained by the narcoleptic are covered because such an illness is covered by the policy.2 This simple example illustrates the importance of examining the entire policy to determine whether particular words and phrases create ambiguities. It may be very tempting to consider words and phrases in isolation and thereby conclude that they create an ambiguity. Such an analysis is, however, contrary to our warning that “the language should not be tortured to create ambiguities.”
Applying the perceived different treatment the policy language would afford claimants in the hypothetical “drunken dare” and “narcolepsy” situation, the majority concludes that “[similarly, because Dena’s bipolar disorder is a covered illness, self-inflicted injuries resulting from her bipolar disorder would be covered as well.” Maj. op. at 291. The majority asserts that conversely, “if an injury is accidental or is the result of an Alness, it nonetheless would be excluded from coverage if it is self-inflicted;” the majority is therefore persuaded that “though the result of her bipolar disorder, Dena’s injuries would be excluded because they were self-inflicted.” Id. at 291 & 92, n. 6.
This argument misses the point on several levels. First, section 10-16-104(5.5), mandating coverage for “biologically based mental disorders,” including major depressive disorders, was not effective at the time the policy was instated, see ch. 71 sec. 1, § 10-16-104, 1997 Colo. Sess. Laws 193. The statute is therefore inapplicable. Moreover, nowhere within the statutory provision for “biologically based mental illness” did the legislature purport to mandate that self-inflicted injury be covered. The statute only requires “coverage for the treatment of biologically based mental illness” to the same extent as other physical illness, see section 10-16-104(5.5)(a)(I), and even relieves the insurer from its obligations “to the extent that such benefits duplicate benefits required to be provided under subsection 5,” governing coverage for “mental disorder,” see subsection (5.5)(II)(b).
*295Most importantly, however, since subsection (5.5) is inapplicable, coverage of the claimant’s mental illness is governed by the proviso mandating coverage for “mental illness.” Here, it is undisputed that the Plan expressly provides coverage for the treatment of mental illness.
Again, isolating and emphasizing the definitional reference to “accidental bodily injury,” the trial court presumed that because the insured intentionally shot herself, the injury falls outside the definition of “injury.”3 As noted, it is undisputed that the Plan’s definition of “illness” and more precisely, its coverage provisions expressly apply to mental illness, as contained in the definition of “illness.” The issue is whether the Plan unambiguously excludes treatment for self-inflicted injuries even when such injuries are the result of mental illness. On that point, the policy language is clear: “injury does not include self-inflicted bodily injury, either while sane or insane; ” likewise, “charges in connection with a self-inflicted injury, whether sane or insane,” is among the Plan’s “General Limitations and Exclusions.” For purpose of “sane or insane,” it is irrelevant whether the claimant intended or did not intend to injure herself. In fact, the impact of the phrase “sane or insane” in a suicide clause “extends it so as to include intentional self-destruction by a sane as well as an insane person.” 9 Lee R. Russ & Thomas F. Segalla, Couch on Insurance § 138:37, at 73 (3d ed. 1995 & Supp.2004); cf. 46 Sandra Muláy Casey, J.D., et al, Insurance Contract and Coverage § 712 (2005) (noting that in the United States, the majority view is that for an act to be “ ‘suicide, sane or insane’ it is not necessary for the decedent to have realized the physical nature or consequences of his or her act”). Moreover, the policy need not specifically include the word “suicide,” when the clear intent is to preclude non-accidental self-inflicted injury resulting from a suicide attempt. See Holsinger v. New England Mut. Life Ins. Co., 765 F.Supp. 1279, 1282 (E.D.Mich.1991) (finding an insurance policy’s reference to “self-inflicted injury” unambiguous where policy referred to “suicide or intentionally self-inflicted injury whether sane or insane”); see also 10 Lee R. Russ & Thomas F. Segalla, Couch on Insurance § 140:91, at 109 (3d ed. 1995 & Supp.2004) (explaining that “from the very nature of coverage keyed to an “accident,” suicide, though not specifically excluded, is a limitation of the covered risk itself under an accident policy”). As such, the Plan makes clear its intent that self-inflicted injury, whether or not a result of the claimant’s mental illness, is excluded from the policy provision.
Considering the Arvada Plan in total, including its range of coverage, exclusions and accompanying definitions, I disagree with the majority’s conclusion that the Plan is susceptible to more than one reading. The Plan’s coverage provision does not include self-inflicted injuries of a suicidal claimant; although it specifically provides for “mental illness” treatment. Moreover, the Plan expressly excludes “self-inflicted injury” from coverage — whether incurred by a claimant who is sane or insane. While isolated words and phrases of the contract might give rise to ambiguity, analysis of the entire policy refutes that conclusion.-
II. Conclusion
Because the Plan unambiguously excludes self-inflicted injuries from coverage, I disagree with the majority that the Plan is vulnerable to more than one reading. Accordingly, I respectfully dissent and would affirm the decision of the court of appeals.
I am' authorized to state that JUSTICE BENDER joins in this dissent.

. The policy also defines "injury” to preclude "disease or infection.” Certainly, it cannot be said that “disease or infection" is therefore automatically precluded from coverage because it does not fall within the ambit of "injury.”


. Narcolepsy is a neurological condition characterized by an uncontrollable desire for sleep. See Webster's New World College Dictionary 8 (3d ed.1991); Charles T. Hall, Soc. Sec. Disab. Prac § 7:52 (2004) (likening narcolepsy to a seizure disorder). Injuries from narcolepsy or sudden sleepiness, as such, are accidental, not self-inflicted, and are an inherent part of the illness. An insurer who elects to cover "narcolepsy” as an illness has elected to assume the risk of resulting injuries. The insurer in this case has, however, elected to exclude "self-inflicted” or "non-accidental” injuries, regardless of the claimant's mental condition at the time of the injury — the injury in this case.


. This court now concludes that the analysis of the "intentional/accidental and sane/insane dualities” has no effect on its finding of ambiguity, see maj. op. at 292, n. 6, even though both issues were at the center of the trial court decision; and the "sane or insane" phrase features prominently in the policy's exclusion of "self-inflicted injury.” Maj. at 292, n. 6.